United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.E., Appellant
and
DEPARTMENT OF THE NAVY, MARINE
CORPS, Indianapolis, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Andrew Douglas, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0515
Issued: February 18, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 16, 2018 appellant, through counsel, filed a timely appeal from an August 10,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish an injury in the
performance of duty on August 26, 2015, as alleged.
FACTUAL HISTORY
On August 27, 2015 appellant, then a 53-year-old information technology specialist, filed
a traumatic injury claim (Form CA-1) alleging that he sustained a fractured right pelvis and
fractured left shoulder joint on August 26, 2015 when struck by a car while in the performance of
duty. He stated that he was injured at 6:30 a.m. as a result of a hit and run, which occurred in the
crosswalk of Pennsylvania and Market Streets while walking from a parking garage to work.
Appellant’s work schedule was Monday through Friday from 6:30 a.m. to 4:30 p.m.
In a September 15, 2015 development letter, OWCP advised appellant of the deficiencies
in his claim and instructed him as to the evidence necessary to support his claim. It afforded him
30 days to respond.
In response appellant submitted a September 21, 2015 work capacity evaluation (Form
OWCP-5c) from Dr. Greg Gaski, a Board-certified orthopedic surgeon, who diagnosed a left-sided
four-part proximal humerus fracture and advised that appellant was disabled from work until
November 2, 2015 with restrictions on sitting, walking with an assistive device for the bilateral
lower extremities, and no weight-bearing or reaching above the shoulder with the left upper
extremity.3
Appellant also submitted an August 26, 2015 emergency medical services report indicating
that he had been struck by a vehicle at an unknown rate of speed and transported to the hospital
for left shoulder and right hip pain.
In a September 22, 2015 narrative statement, appellant indicated that the parking facility
he was walking from was not owned, controlled, or managed by the employing establishment, but
it issued him a parking pass, assigned him a parking spot, and paid for his parking.
By decision dated October 19, 2015, OWCP accepted that the August 26, 2015
employment incident occurred as alleged, resulted in a diagnosed condition, and occurred in the
performance of duty, but denied the claim finding that the medical evidence of record failed to
establish a causal relationship between appellant’s diagnosed conditions and the August 26, 2015
employment incident.
On April 4, 2016 appellant, through counsel, requested reconsideration.
In August 26 and September 14, 2015 reports, Dr. Jared L. Gayken, a Board-certified
radiologist, noted his review of x-ray and computerized tomography (CT) scans and noted findings
provided to Dr. Gaski. In a March 15, 2016 report, Dr. Gaski diagnosed multiple pelvic fractures
3
On September 16, 2015 Dr. Gaski had released appellant to limited-duty work on September 21, 2015 starting
with half-a-day at home at a desk job for one month.

2

and a four-part left proximal humerus fracture of appellant’s shoulder. He opined that appellant’s
fractures were a direct result of the vehicle hitting him and he recommended nonoperative
management of his pelvis and operative treatment of his left arm. Counsel also submitted an
operative report from Dr. Gaski who performed an open reduction and internal fixation of
appellant’s left proximate humerus fracture on August 27, 2015.
Appellant submitted Dr. Gaski’s progress reports dated September 14, October 30, and
December 4, 2015 regarding appellant’s postoperative visits and his recommendation for physical
therapy. He also submitted physical therapy reports dated November 2 and 30, 2015 and
diagnostic testing reports dated August 26, September 14, and October 30, 2015 in support of his
claim.
In an August 5, 2016 letter, the employing establishment controverted appellant’s claim
asserting that the injury occurred on the “crosswalk of Pennsylvania and Market Street’ which was
an intersection located in downtown Indianapolis and was not controlled or owned by the
employing establishment. It noted that the injury had not occurred in the parking area, but did
acknowledge that it leases the parking area and assigns spaces to its employees. The employing
establishment further submitted an accident report, which included a map of the location where
the injury occurred, and bolded two crosswalk options at the same intersection.
By decision dated October 21, 2016, OWCP modified its prior decision finding that the
injury had not occurred in the performance of duty as his injury occurred off-premises in an area
with hazards common to all travelers.
On March 31, 2017 appellant, through counsel, requested reconsideration. Counsel
contended that appellant’s injury was sustained in the performance of duty and submitted a map
of the location, arguing that it established an exception to the premises rule as appellant was taking
the necessary route from his parking garage to his assigned work building when he was injured.
In an accompanying narrative statement, appellant indicated that he was injured walking from the
parking garage provided to him by the employing establishment to his place of work, which was
approximately 1.5 blocks away from his duty station. He stated that he and another person were
struck by a hit and run driver in the crosswalk on the west side of the interaction of East Market
Street and North Pennsylvania Street.
By decision dated August 10, 2017, OWCP denied modification of its prior decision. It
found that the employee parking area fell within the employing establishment’s premises, but the
injury had not occurred on the premises because appellant failed to establish that employees had
to walk across the street at that particular intersection.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable

3

time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.7 The phrase sustained while in the performance
of duty is regarded as the equivalent of the coverage formula commonly found in workers’
compensation laws, namely, arising out of and in the course of employment.8 In the course of
employment relates to the elements of time, place, and work activity. To arise in the course of
employment, an injury must occur at a time when the employee may reasonably be stated to be
engaged in the employing establishment business, at a place where he or she may reasonably be
expected to be in connection with his or her employment, and while he or she was reasonably
fulfilling the duties of his or her employment or engaged in doing something incidental thereto.9
As to an employee having fixed hours and a fixed place of work, an injury occurring on
the premises while the employee is going to and from work before or after working hours or at
lunch time is compensable, but if the injury occurs off the premises, it is not compensable, subject
to certain exceptions.10 One of these is the proximity exception to the premises rule, which allows
constructive extension of the premises to those hazardous conditions which are proximate to the
premises and may, therefore, be considered as hazards of the employment.11 Underlying the
proximity exception is the principle that course of employment should extend to an injury that
occurred at a point where the employee was within the range of dangers associated with the
employment.12 The most common ground of extension is that the off-premises point at which the
injury occurred lies on the only route, or at least on the normal route, which employees must
traverse to reach the premises, and that, therefore, the special hazards of that route become the

4

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

5 U.S.C. § 8102(a); J.K., Docket No. 17-0756 (issued July 11, 2018).

8

This construction makes the statute actively effective in those situations generally recognized as properly within
the scope of workers’ compensation law. J.K., id.; Bernard D. Blum, 1 ECAB 1 (1947).
9
See J.K., supra note 7; Eugene G. Chin, 39 ECAB 598 (1988); Clayton Varner, 37 ECAB 248 (1985); Thelma B.
Barenkamp (Joseph L. Barenkamp), 5 ECAB 228 (1952).
10

S.V., Docket No. 18-1299 (issued November 5, 2019).

11

K.D., Docket No. 18-0617 (issued February 13, 2019); D.K., Docket No. 11-1029 (issued February 1, 2012).

12

See J.K., supra note 7; Jimmie Brooks, 54 ECAB 248 (2002); Syed M. Jawaid, 49 ECAB 627 (1998).

4

hazards of the employment.13 This exception contains two components. The first is the presence
of a special hazard at the particular off-premises point. The second is the close association of the
access route with the premises, so far as going and coming are concerned.14
ANALYSIS
The Board finds that appellant has met his burden of proof to establish fractures of his
pelvis and left arm while in the performance of duty on August 26, 2015.
In determining whether the crosswalk between the employing establishment parking area
and the workplace should be considered part of the employing establishment’s premises, the Board
first considers the factors necessary to determine whether the parking area was under sufficient
control of the employing establishment. However, OWCP has already found, and it is uncontested,
that the parking area was a part of the employing establishment’s premises, finding that it was
leased by the employing establishment and provided an assigned space without cost to the
employee. Therefore, the Board must determine whether the crosswalk in which appellant was
injured was on the only route, or at least on the normal route, which employees must traverse to
reach the contiguous part of the premises. The Board finds that the evidence of record establishes
that the crosswalk was the normal route which appellant and others using the parking area traversed
to reach their workplace. The maps in evidence show that there were four crosswalks, from which
an employee would use two in order to cross the intersection. Although there are two options to
cross the intersection, the routes obviously cross the same intersection. Thus, whether an employee
crosses Market Street and then Pennsylvania Street, or Pennsylvania Street and then Market Street
is not determinative. Rather, appellant was required to cross the intersection of these two streets
to traverse between the two areas of the employing establishment premises. Thus, the Board finds
that appellant has proven an exception to the premises rule and has therefore established that his
August 26, 2015 injury occurred in the performance of duty.
OWCP has not previously reviewed the merits of the medical evidence of record to
determine whether appellant’s diagnosed medical conditions were causally related to the
August 26, 2015 incident. However, the Board finds that the evidence of record is sufficient to
determine that appellant’s pelvis and left arm fractures are causally related to the hit and run
accident in which he was injured. OWCP procedures provide that in cases where there is a serious
injury from motor vehicle accident, amongst other types of incidents, and the employing
establishment does not dispute the facts of the incident alleged, that the claim may be accepted for
conditions even without a medical report with other more serious conditions being developed
through obtaining medical evidence.15 The accepted incident was a serious motor vehicle-related
incident which left appellant injured and in need of emergency medical services. Upon obtaining
emergency medical treatment, and after diagnostic testing, it was confirmed that appellant
sustained fractures of his pelvis and left arm on that date. The contemporaneous medical reports
13

Arthur & Lex Larson, The Law of Workers’ Compensation § 13.01(3) (2006). See also J.K., supra note 7; R.O.,
Docket No. 08-2088 (issued May 18, 2009).
14

Id. at § 13.01(3)(b).

15
See Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.6
(June 2011).

5

provide a consistent history of injury and Dr. Gaski, in his March 15, 2016 report, diagnosed
fractures of the pelvis and left arm directly related to the hit and run incident in which he had been
involved. The Board finds that this evidence is sufficient to establish that appellant sustained
fractures to his pelvis and left arm and those conditions are causally related to the accepted
August 26, 2015 employment incident.
As appellant has established pelvis and left arm fractures as accepted employment-related
conditions in his claim, the Board will reverse the August 10, 2017 decision and remand the case
for payment of medical costs and wage-loss compensation, if any.
CONCLUSION
The Board finds that appellant has met his burden of proof to establish fractures of his
pelvis and left arm while in the performance of duty on August 26, 2015.
ORDER
IT IS HEREBY ORDERED THAT the August 10, 2017 decision of the Office of
Workers’ Compensation Programs is reversed and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: February 18, 2020
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

